But the Court held that notes not negotiable in the legal acceptation, are assignable in equity so that the maker, after notice of the assignment, is holden to pay to the assignee only; that if he make payment to the original payee, after such notice, he is still compellable to pay it over to the assignee. — That notice to the son, who *348was the general agent of the father, and who communicated such notice to him previous to any notice of the present suit, was sufficient to bind him in equity to make the payment to J. W. — That it was not necessary, when called upon as trustee, that he should swear that the sale of the notes to J.W. was bona fide. Had he been interrogated, he must, if he knew of any collusion, have disclosed it j but here was no such interrogatory, and certainly we are not to presume collusion, nor does it appear just that he should, in this case, be affected by any collusion between Adams and J. W. of which he had no knowledge. The Court, therefore, affirmed the decision of the County Court, that Lampson was not the trustee of Adams.